    Case 2:18-cv-06942-ILRL-KWR Document 6 Filed 10/12/18 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

BARBARA GRIFFITHS                                       CIVIL ACTION

VERSUS                                                  NO. 18-6942

AETNA LIFE INSURANCE                                    SECTION “B”43)
COMPANY

                    ORDER OF DISMISSAL AND JUDGMENT

     Considering “Plaintiff’s Unopposed Motion to Dismiss with

Prejudice”(Rec. Doc. 5),

     IT   IS   ORDERED    that   the   subject    motion   is    GRANTED.

Accordingly,

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that final

judgment is hereby entered dismissing with prejudice Plaintiff's

claims against Defendant Aetna Life Insurance Company, with each

party bearing their own respective costs, fees and expenses.

    New Orleans, Louisiana, this 11th day of October, 2018.




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE
